 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEliason Corporation and Sheet Metal Workers'International Association, Local No. 355, AFL-CIO. Case 20-CA-1593726 April 1984SUPPLEMENTAL DECISION ANDORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 6 July 1981 the National Labor RelationsBoard issued its initial Decision and Order' in thisproceeding in which it found that the Union wasproperly certified on 17 December 1980 followinga valid Board-conducted election and that the Re-spondent Eliason Corporation had violated Section8(a)(5) and (1) of the Act by refusing to bargainwith it as the collective-bargaining representativeof the Respondent's employees. Accordingly, theBoard ordered the Respondent to bargain with theUnion.On 7 September 1982 the United States Court ofAppeals for the Sixth Circuit denied enforcement2of the Board's Order and remanded the proceedingto the Board for the purpose of conducting a hear-ing on the Respondent's allegation of union mis-conduct prior to the election. The Board acceptedthe remand and, in accordance therewith, a hearingwas held before Administrative Law Judge GeraldA. Wacknov.On 9 September 1983 Judge Wacknov issued theattached decision. The Respondent and the Unionhave filed exceptions, with supporting briefs, to thejudge's decision.The Board has delegated its authority in this pro-ceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs3andhas decided to affirm the judge's rulings, findings,4'256 NLRB 1121.688 F.2d 22.S The Respondent has requested oral argument. The request is deniedas the record, exceptions, and brief adequately present the issues and thepositions of the parties.4 In agreeing with Judge Wacknov that certain remarks made by unionobserver Roy Hutton to employee Montenegro prior to the election didnot constitute objectionable conduct sufficient to set aside the election,we do not rely on his statement that Montenegro did not feel threatenedby Hutton's remarks since it is well established that the subjective reac-tions of employees are irrelevant to the question of whether objectionableconduct occurred, See Beaird-Poulan Division, 247 NLRB 1365, 1370(1980). Furthermore, in view of their agreement with the judge's findingthat "the record does not show that the threats... were in any respectrelated to the union activity or lack thereof of the Spanish surnamed em-ployees or to the union activity of Hutton," Members Zimmerman andDennis find it unnecessary to determine if Hutton was an agent for theUnion. Member Hunter would find Hutton not to be an agent for theUnion for the reasons stated by Judge Wacknov in his decision.270 NLRB No. 3conclusions, and recommendations. Accordingly,we shall affirm our initial Decision and Order in itsentirety.ORDERThe National Labor Relations Board affirms itsoriginal Decision and Order (256 NLRB 1121(1981)).s In his decision Judge Wacknov suggests that "due to the paucity ofevidence proffered by the Respondent" in support of its objection to theelection, the Board should give consideration to the Union's request forlitigation expenses. The Union, while agreeing with the judge's observa-tions, nevertheless excepts to his failure to expressly recommend thatsuch expenses be awarded and has, again, in its brief requested that suchan award be made. The Union's request for litigation expenses is denied.An award of litigation and other expenses is appropriate only when a re-spondent raises patently frivolous defenses. Tiidee Products, 194 NLRB1234 (1972). Here, the Respondent's claim that Hutton's remarks inter-fered with the conduct of the election was found by the Sixth Circuit tohave raised a substantial issue warranting a hearing. Thus, while the Re-spondent may have failed to produce sufficient evidence to support itsclaim, it cannot be said, in light of the court's decision, that the Respond-ent's claim was patently frivolous.DECISIONSTATEMENT OF THE CASEGERALD A. WACKNOV, Administrative Law Judge.Pursuant to an order directing hearing issued by theBoard on January 12, 1983, a hearing with respect to thismatter was held before me in San Francisco, California,on June 23, 1983.The instant hearing was directed as a result of theremand of the case to the Board' by the United StatesCourt of Appeals for the Sixth Circuit,2for the purposeof holding an evidentiary hearing on Respondent's objec-tions to the election in the underlying representation case(Case 20-RC-14957).The election objections involved herein concern Re-spondent's contention that prior to the election conduct-ed in Case 20-RC-14957 on June 12, 1980, the Union'sobserver, Roy Hutton, threatened employees with bodilyharm, and that such misconduct affected the outcome ofthe election. The Board, relying on the Regional Direc-tor's Report on Objections issued on July 18, 1980,issued a Decision and Certification of Representative onDecember 17, 1980. Subsequently, as noted above, theUnited States Court of Appeals for the Sixth Circuit de-termined that an evidentiary hearing on Respondent's ob-jections was warranted and remanded the case to theBoard for that purpose.The Board's order directing hearing specifies that theinstant hearing shall be for the sole purpose of determin-ing whether Hutton's alleged misconduct affected theoutcome of the election.The parties were afforded a full opportunity to beheard, to call, examine, and cross-examine witnesses, andThe Board's initial Decision and Order granting the General Coun-sel's Motion for Summary Judgment is reported at 256 NLRB 1121(1981).I Eliason Corp. v. NLRB, Docket No. 81-1463 (6th Cir. 1982).14 ELIASON CORP.to introduce relevant evidence. The General Counsel andthe Union stated their respective positions and argumentsat the hearing, and Respondent has filed a posthearingbrief.On the entire record, and consideration of the argu-ments of counsel and the brief submitted, I make the fol-lowingFINDINGS OF FACTRespondent presented evidence establishing its attemptbut failure to locate a critical witness to this proceeding,namely, Gabriel Montenegro, an employee to whom RoyHutton directed certain threats against other employees.Thereupon, pursuant to Rule 804 of the Federal Rules ofEvidence providing for the admissibility of hearsay evi-dence in the event of the unavailability of a witness, Iadmitted into evidence Montenegro's affidavit, given to aBoard agent on July 1, 1980.Montenegro's affidavit, in pertinent part, states as fol-lows:On or about June 10, 1980 myself along with twoneighbors were standing in front of our apartmentcomplex. Roy Hutton and Steve Bradley walkedup. They were going to visit another man wholived in the apartment complex. Hutton had beenfired from Eliason Corp. the same day and seemedthat he was angry. Hutton stated "I'm going to kicksome mexican asses and I going to start with Louie.[Louis Madrigal] I'm going to kill him." Hutton re-peated the threat 3-4 times and then left to visitHank---. Hutton and Bradley returned about 30minutes later and repeated the threat again. At thispoint I told him he should tell Louie to his face andnot me. Bradley didn't say anything and they left.I told Louis Madrigal and another employee Eti-lano Olmos about the above incident on June 11,1980 at work. I didn't tell any one else about theincident.On the day of the election there were six mexi-cans on lay off and none of us knew they couldvote until a day or two after the lay off. We learnedfrom the front office that the six employees couldhave voted.On the day of the election Roy Hutton acted asthe union observer. He didn't say anything to mewhen I voted and to the best of knowledge didn'tsay anything to Madrigal or anyone else.Respondent called Gilbert Corvello, business managerand financial secretary of the Union, as a witness, for theapparent purpose of attempting to establish that employ-ee Hutton was an agent of the Union. Corvello testifiedthat Hutton was a union proponent although he was nota member of the Union. Corvello would on occasionspeak to Hutton, as well as to other interested employeeswho were also proponents of the Union, regarding thesupport among the employees toward the Union. Corvel-lo's testimony establishes that his relationship withHutton was a casual one, and was not different from hisrelationship with other employees who favored theUnion.Corvello testified that subsequent to the election, ap-parently as a result of the Employer's election objections,he learned of the alleged threats by Hutton. He there-upon phoned Hutton and inquired about it. Hutton, ac-cording to Corvello, denied that he made any suchthreat.Regarding the fact that Hutton acted as the Union'selection observer, Corvello testified that on the day ofthe election he was present at a preelection meeting atthe Employer's premises. Hutton, who had been dis-charged several days before, appeared at the Employer'spremises and asked the Board agent whether he was eli-gible to vote. Corvello had not requested Hutton's pres-ence, and intended not to have an observer during theelection. However, since Hutton was present, Corvellothereupon asked the Board agent if Hutton could act asthe Union's observer. According to Corvello's testimony,the Board agent then asked Respondent's attorney, LeeBoothby, whether Respondent objected to this request.Boothby initially voiced an objection based on the factthat Hutton had been terminated and was no longer anemployee, but then withdrew this objection. Thereupon,Hutton became the Union's election observer. Corvello'stestimony stands unrebutted in the record.The record contains a representation by Respondent'sattorney that an attempt was made to locate two formeremployees, namely, Danny Flores and Tony Gomez,who purportedly had evidence supporting the Employ-er's objections. However, the details of such attempts tofind the individuals were not specified on the record.Further, Respondent's attorney represented on therecord that more important than its attempt to locate theaforementioned employees was Respondent's reluctanceto call them as witnesses without first examining the affi-davits which, Respondent believed, they had given tothe Board during the course of the investigation. Uponbeing advised that no such affidavits existed, Respondentmade no effort to obtain their testimony.Further, the record shows that Louis Madrigal, the in-dividual who, according to Montengro's affidavit, wasspecifically threatened by Hutton, was readily availableas a witness. However, when Respondent's attorneylearned there was no affidavit from Madrigal, it electednot to call him. Similarly, Respondent elected not to callHutton, who was also available.Conclusions and RecommendationsThe burden of proving that an election should be in-validated because of objectionable conduct rests with theparty filing the objections, in this case, Respondent.NLRB v. Mattison Machine Works, 365 U.S. 123, 124(1961); Campbell Products Department, 260 NLRB 1247,1249 (1982).In Price Bro. Co., 211 NLRB 822, 823 (1974), theBoard reiterated the well-established principle that:...the standard to be applied in determiningwhether an election will be set aside on the basis ofconduct not attributable to one of the parties iswhether the character of the conduct was so aggra-vated as to create a general atmosphere of fear and15 DECISIONS OF NATIONAL LABOR RELATIONS BOARDreprisal rendering a free expression of choice of rep-resentatives impossible. 'Central Photocolor Company, Incorporated, 195 NLRB 839,and cases cited therein at fn. 2.Reliable record evidence shows, and I find, that RoyHutton, who had recently been discharged by the Em-ployer, told employee Montenegro that he intended to"kick some mexican asses" and to "kill" another Spanish-surnamed individual, Madrigal, all employees of Re-spondent. There is no record evidence that Montenegrofelt threatened by Hutton's remarks. Nor does the recordreveal a probable reason for such threats. More impor-tantly, the record does not show that the threats, whichHutton repeated to Montenegro, were in any respect re-lated to the union activity or lack thereof of the Spanish-surnamed employees or to the union activity of Hutton.Regarding Respondent's contention that Hutton wasan agent of the Union, the record does not demonstratethat Hutton's conduct was either motivated or condonedby the Union, or that Hutton's status vis-a-vis the Unionwas different from other rank-and-file employees who fa-vored the Union. Clearly, contrary to Respondent's posi-tion, the record evidence does not establish that Huttonwas an agent of the Union. Owens-Corning FiberglasCorp., 179 NLRB 219, 223 (1969), affd. 435 F.2d 960 (4thCir. 1970); Tennessee Plastics, 215 NLRB 315, 319 (1947),enfd. 525 F.2d 670 (6th Cir. 1975); Cambridge Wire ClothCo., 256 NLRB 1135 (1981).The fact that certain Spanish-surnamed employees maynot have voted in the election may not, based on therecord evidence, be reasonably attributed to Hutton'sthreats.sFirst, Montenegro's affidavit states that "on theday of the election there were six mexicans on layoff,and none of us knew they could vote." Thus, it is rea-sonable to assume, absent any evidence to the contrary,that these individuals refrained from voting either be-cause they were unaware of their eligibility or because,as they were not working at the time of the election,they had little interest in its outcome. Secondly, therecord shows that Hutton's participation as an observerduring the election was by chance, and with approval of3 The tally of ballots shows that of approximately 17 eligible voters, 6cast ballots for and 3 cast ballots against the Union. There was one chal-lenged ballot, apparently that of Hutton. Thus, of the seven eligiblevoters who refrained from voting, six were apparently on layoff.Respondent, and there is no showing that the employeeswho refrained from voting were even aware that Hutton,who had been discharged several days before, was onthe premises.On the basis of the foregoing, I find that the Employerhas failed to sustain its burden. Thus, the evidence doesnot substantiate Respondent's contention that the electionshould be invalidated due to Hutton's threats, which didnot, insofar as the record shows, create a general atmos-phere of fear and reprisal rendering a free expression ofchoice of representative impossible. Price Bros Co.,supra; ARA Services, 263 NLRB 88 (1982).Respondent maintains that, regardless of the merits ofits objections, because of the passage of time and the de-pletion of the bargaining unit it would be appropriate toconduct a second election rather than require it to bar-gain. The Charging Party asserts that not only is a bar-gaining order mandated, but Respondent's appeals anddelay of the matter have not been undertaken in goodfaith, and are frivolous, as demonstrated by Respondent'sfailure to even proffer any evidence regarding its objec-tions, other than what is contained in the Regional Di-rector's Report on Objections. Therefore, the ChargingParty requests that it be reimbursed by Respondent forits litigation expenses and other costs. As the Board'sorder has specifically limited my authority in this matter,it appears that these collateral contentions are not prop-erly before me, and should properly be referred to theBoard. However, due to the paucity of evidence prof-fered by Respondent, which relates to whether its objec-tions were advanced in good faith, it would appear thatthe Charging Party's request for reimbursement of litiga-tion expenses, under the circumstances, is certainly de-serving of serious consideration.On the foregoing findings of fact and conclusions oflaw and on the entire record, it is recommended4thatthe Board enter an order against Respondent containingthe same cease-and-desist provisions and affirmative re-medial action as are contained in the Order of the Boardherein reported at 256 NLRB 1121 (1981).' If no exceptions are filed as provided in Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.16